Citation Nr: 0616385	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-24 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
September 1941 to June 1942 and from February 1945 to 
February 1946.  He was held as a prisoner-of-war from April 
to June 1942.  The veteran's death occurred in July 1978 and 
the appellant in this matter is his surviving spouse.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2004, at which time it was remanded to 
the Department of Veterans Affairs (VA) Regional Office in 
Manila, Republic of the Philippines, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to obtain certain procedural and evidentiary 
development.   
Following the AMC's attempts to complete the requested 
actions, the case has since been returned to the Board for 
further review.  

This matter is REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required on her 
part.  


REMAND

As part of its May 2004 remand, the Board directed the AMC to 
obtain all records of VA treatment of the veteran compiled at 
the Veterans Memorial Medical Center in Quezon City.  
Authorization to obtain such records was requested by the AMC 
later in May 2004, to which the appellant responded in June 
2004 that the veteran had been treated at the above-cited VA 
facility at certain times in 1975 and 1976.  A request for 
the records was then initiated by the AMC in May 2005.  An 
undated Optional Form 41, Routing and Transmittal Slip, from 
the Manila RO to the AMC indicates that the records were 
temporarily transferred to the AMC by the Board on May 14, 
2004.  That notwithstanding, the records in question are not 
now contained within the claims folder, nor has the AMC 
entered a determination that such records are unavailable or 
that further efforts to obtain same would be futile, with 
notice to the appellant of such determination and an 
opportunity provided to her for a response.  Remand is thus 
required for further actions in order to obtain the records 
in question and to permit the AMC to act in full compliance 
with 38 C.F.R. § 3.159.  



Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the appellant must 
be notified of what information and 
evidence are still needed to substantiate 
her claim of entitlement to service 
connection for the cause of the veteran's 
death, as well as notice of the holding 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), as applicable to this matter.  The 
appellant must also be notified of what 
portion of that evidence VA will secure, 
and what portion she herself must submit.  
She must also be advised to submit all 
pertinent evidence not already on file 
that is held in her possession.  If 
requested, VA will assist her in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that she 
supplies sufficient, identifying 
information and written authorization.

2.  Any and all VA records of medical 
treatment, not already on file, which 
pertain to the veteran's amyotrophic 
lateral sclerosis must be obtained for 
inclusion in the claims folder, including 
but not limited to records compiled at 
the Veterans Memorial Medical Center in 
Quezon City for periods of treatment from 
July 7 to September 1, 1975, from 
September 22 to September 24, 1975, and 
from August 2 to September 3, 1976.  

Efforts to obtain any Federal records 
must continue until the RO or AMC 
determines that the records sought do not 
exist or that further efforts to obtain 
same would be futile, and, if it is so 
determined, then appropriate notice under 
38 C.F.R. § 3.159(e) must be provided to 
the appellant and she must then be 
afforded an opportunity to respond.  

3.  Thereafter, and if and only if 
additional, pertinent VA treatment 
records are obtained as sought above, 
then the entirety of the claims folder 
must be returned to L. A. Agusitn, M.D., 
of the VA Medical Center in Manila, 
Republic of the Philippines, who 
previously provided professional medical 
input by way of a medical report, dated 
June 17, 2004, so that an addendum to her 
earlier report may be prepared.  Dr. 
Agusitn or her designee must then be 
asked to review the record and respond to 
the following with a professional medical 
opinion with supporting rationale:  

(a)  Is it at least as likely 
as not that the veteran's cause 
of death, amyotrophic lateral 
sclerosis, had its onset during 
his periods of active duty or 
is otherwise related to either 
period of military service or 
any event thereof, including 
his prisoner-of-war experience? 



(b)  Is it at least as likely 
as not that the veteran's 
amyotrophic lateral sclerosis 
was manifested during the one-
year period immediately 
following each discharge from 
service, and if so how and to 
what degree was such disease 
manifested?  

Dr. Agusitn or her designee 
must respond to the foregoing 
utilizing the "at least as 
likely as not" language.

4.  Lastly, the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal remains denied, the appellant 
must be provided with a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the appellant's due process 
rights and to 



obtain additional evidence.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



